                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
AAS:SME                                            271 Cadman Plaza East
F. #2017R05903                                     Brooklyn, New York 11201



                                                   June 21, 2019

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Huawei Technologies Co., Ltd., et al.
                     Criminal Docket No. 18-457 (S-2) (AMD)

Dear Judge Donnelly:

               On June 18, 2019, the government submitted a sealed, ex parte letter, together
with a sealed, ex parte and classified supplemental letter, requesting an order authorizing the
government to delay the production of certain discovery materials pursuant to Federal Rule
of Criminal Procedure Rule 16(d)(1). On June 20, 2019, the Court issued that protective
order under seal. The government respectfully requests that the Court file the protective
order on the public docket. However, for the reasons articulated in the letter and supplement,
the government requests that the Court maintain the government’s ex parte letter application
and classified supplement under seal.
                                    Respectfully submitted,

                                    RICHARD P. DONOGHUE
                                    United States Attorney

                             By:      /s/ Sarah M. Evans
                                    Alexander A. Solomon
                                    Julia Nestor
                                    David K. Kessler
                                    Kaitlin T. Farrell
                                    Sarah M. Evans
                                    Assistant U.S. Attorneys
                                    (718) 254-7000
